Citation Nr: 0713925	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-44 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spondylosis and 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The appellant had active duty service from January 28, 1976 
to January 27, 1979.  He re-enlisted on January 28, 1979 and 
was discharged from active service on November 23, 1980 under 
other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that, in accordance with an administrative 
decision issued in December 2002, VA found that the appellant 
was barred from receiving VA benefits, for his service from 
January 28, 1979 to November 23, 1980, because he was 
discharged under other than honorable conditions as a result 
of willful and persistent misconduct pursuant to 38 C.F.R. 
§ 3.12 (d)(4) (2006).  In December 2002, the veteran was 
given notice of the Administrative decision and his appellate 
rights.  The veteran did not respond to, or disagree with, 
the decision within one year of the December 2002 notice 
letter.  Hence, the Board finds that the character of 
discharge, for the veteran's military service, is not on 
appellate review before the Board.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the appellant's spondylosis and degenerative 
disc disease of the lumbar spine and active military service.


CONCLUSION OF LAW

Spondylosis and degenerative disc disease of the lumbar spine 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letter, dated in December 2002, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The RO requested and received 
the appellant's VA treatment records from the Mountain-Home 
VA Medical Center (VAMC).  Further, in March 2004, the 
appellant was examined for his low back disorder and the 
examiners provided the requested etiology opinion.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the appellant's claim, which VA has not 
sought. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since the appellant's service connection 
claim for spondylosis and degenerative disc disease of the 
lumbar spine is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.   

The Board finds that the evidence of record - service medical 
records, private medical treatment records and lay statements 
-- is adequate for determining whether the criteria for 
service connection have been met.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that he suffers from spondylosis and 
degenerative disc disease of the lumbar spine as a result of 
a back injury that occurred in April 1976.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

Service medical records show that the appellant's back was 
found to be clinically normal upon enlistment.  Although in 
April 1976 the appellantcomplained of lower back pain that 
had been occurring for 2 weeks, service medical personnel 
noted that medical etiology was unknown.  The appellant 
received treatment in April and May 1976.  A periodic 
examination report dated in March 1978 shows that the 
appellant reported low back pain and the examiner noted 
muscular back pain.  Otherwise, the claims file contains no 
evidence of any trauma or instances of injury relating to his 
back disorder during active service.

Post-service medical evidence includes VA treatment records, 
a VA examination, and medical nexus opinions provided by VA 
physicians.  

VA treatment records from the VA Medical Center (VAMC) 
between April 2003 and June 2004, show that the appellant 
continuously complained of and received treatment for his low 
back conditions.  A Magnetic Resonance Imaging (MRI) report 
dated in July 2003 revealed that the appellant had 
spondylosis and degenerative disc disease of the lumbar 
spine.  

In March 2004, the appellant underwent a VA examination where 
he reported having been injured during basic training in 
1976.  Upon examination, the appellant had mild apparent 
paraspinous muscle tenderness and spasm at the lower lumbar 
spine.  After reviewing the appellant's July 2003 MRI, the 
examiner diagnosed the appellant with spondylosis and 
degenerative disk disease of the lumbar spine.  The examiner 
reviewed the appellant's claims file; then, concluded that 
the appellant's service medical records contain evidence of 
treatment for back injury and back pain.  However, the 
examiner was unable to state "with any degree of certainty 
that his back condition is related at all to his injury in 
service."  The examiner further explained that the 
appellant's back disorder "does not appear to be directly 
related to military service..."

The claims file also contains nexus statements from VA 
physicians linking the appellant's low back condition to his 
service.  In February 2004, R. Burton, M.D., completed a VA 
Form 10-0114J(R) stating that the appellant's lower back 
condition was "possibly related to" his injury in April 
1976.  Likewise, in February 2005, the appellant's new 
primary physician, B. Overbay, M.D., submitted the same form 
stating that the appellant's low back problems were "related 
to" the appellant's reported injury in April 1976.  The 
Board observes that there is no evidence that the VA 
physicians reviewed the veteran's claims folder and medical 
history.  The Court has found that the Board may consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The VA Form 10-0114J(R) show mere acquiescence with 
the appellant's contentions, are based on the appellant's 
reported back injury that are unsubstantiated by service 
medical records, and do not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the appellant, unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

After carefully reviewing the appellant's claims file, the 
Board finds that there is no objective medical evidence 
linking his spondylosis and degenerative disc disease of the 
lumbar spine to service.  Further, the Board observes that 
the treatment and diagnosis of the appellant's low back was 
not within one year of his separation from service.  VA 
treatment records only dates back to April 2003, which is 
approximately 20 years after discharge from service.  Thus, 
service connection on a presumptive basis, under 38 C.F.R. 
§§ 3.307 and 3.309, is not warranted.  In the absence of 
competent medical evidence linking his low back disorder, to 
include neck pains, to service, the appellant's claim must be 
denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the appellant's 
service and his spondylosis and degenerative disc disease of 
the lumbar spine.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for spondylosis and degenerative disc 
disease of the lumbar spine is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


